DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022, 01/24/2022, AND 10/27/2021 ARE in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “BRUSHLESSGEAR MOTOR WITH PLASTIC INSULATION PARTS ON CORE ENDS WITH PROTRUDING PARTS HAVING CUT CORNERS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PG Pub 20130140936 A1 hereinafter “Lin”) in view of Furukawa et al. (US PG Pub 20120080973 hereinafter “Furukawa”). 
Re-claim  1, Lin discloses the stator assembly (10) for use with a motor assembly (Title: motor stator), comprising: two plastic parts 21, seeFig.1 at both ends of stator 11 located on each end of a core (11) of the stator assembly (Fig.1), at least one of the plastic parts (any of 21) including several protruding parts (22) configured to fit into complementary slots (14) of the stator core, wherein the protruding parts () are semi cut at corners (cuts at 22, shavings are all around the device, therefore are considered cuts in corners of the protruding part as well, see Fig.13) in order to provide flexibility to the protruding parts (74).  
Lin fails to explicitly teach a brushless geared motor assembly; the protruding parts are cut at corners in order to provide flexibility to the protruding parts.
However, Furukawa teaches a brushless geared motor assembly (P[0072], brushless motor assembly), the protruding parts (52 in Fig.11) are cut at corners (see 52a,56b) in order to provide flexibility to the protruding parts (portion at 56a, of insulation film 52 which protrudes down, see Fig.11, or even Fig.17 showing 100 of 33 having cut in corner for ease of manufacturing).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor and specify its type and show the protruding parts cuts disclosed by Lin wherein the motor is a brushless geared motor assembly; the protruding parts are cut at corners in order to provide flexibility to the protruding parts as suggested by Furukawa  to use device as brushless motor structure which uses stators as well and also for ease of manufacturing at corner 100 and accommodate parts of the core for bending portions and decrease material and being more flexible (Furukawa, P[0093-0092]). 


    PNG
    media_image1.png
    517
    492
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    335
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    260
    367
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    432
    media_image4.png
    Greyscale


Re-claim 2, Lin as modified discloses the  stator assembly  as in claim 1, wherein the protruding parts (22) are also chamfered (see Fig.13, and Fig.9) to allow for ease of insertion into the stator core (112 section of 11).  

    PNG
    media_image5.png
    403
    347
    media_image5.png
    Greyscale

Re-claim 3, Lin as modified discloses the stator assembly  as in claim 1, wherein in-slot walls (441 groove section walls) of the stator assembly are partly or fully covered (see Fig.1, 61 is inserted into grooves) with a thin layer of plastic material (61) which prevents windings of the stator assembly from shorting (insulation sheet is 61).  
Re-claim 11, Lin as modified discloses the brushless gear motor assembly (see claim 1) including the stator assembly (stator assembly of claim 1, 40) according to claim 1. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Furukawa as applied above, in further view of Horng et al. (US PG Pub 20030156366 hereinafter “Horng”). 
Re-claim 4, Lin as modified discloses the stator assembly  as in claim 1. 
However, Lin as modified fails to explicitly teach wherein at least one of the plastic parts has two diametrically opposed notches  that receive tabs  of a central bearing holder when the central bearing holder  is secured to the stator assembly.  
However, Horng wherein at least one of the plastic parts has two diametrically opposed notches (annotate dFig.6 and Fig.7) that receive tabs (13) of a central bearing holder (13) when the central bearing holder (13) is secured to the stator assembly (21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor and specify its type and show the protruding parts cuts disclosed by Lin wherein at least one of the plastic parts has two diametrically opposed notches  that receive tabs  of a central bearing holder when the central bearing holder  is secured to the stator assembly as suggested by Horng to provide a simple structure to hold the bearing in place easily and reduce noise with simple construction (Horng, P[0008-0009]). 

    PNG
    media_image6.png
    547
    747
    media_image6.png
    Greyscale


Re-claim 5, Lin as modified discloses the stator assembly as in claim 4 above
Lin as modified fails to discloses wherein a spherical bearing is overfolded on the central bearing holder.
However, Horng teaches a spherical bearing (3, is bearing which looks spherical) is overmolded on the central bearing holder (13, see Fig.5).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein a spherical bearing is overmolded on the central bearing holder as suggested by Horng to provide a simple structure to hold the bearing in place easily and reduce noise with simple construction (Horng, P[0008-0009]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Furukawa and  Horng and in further view of Naito (US PG Patent 11355983 hereinafter “Naito”). 
Re-claim 6, Lin as modified discloses the stator assembly as in claim 5
Lin as modified fails to explicitly teach wherein the central bearing holder has a ring that guides the stator assembly into a gearbox body.
However, Naito teaches wherein the central bearing holder (93) has a ring (ring of 93, structure) that guides the stator assembly (whole assembly includes stator) into a gearbox body (gearbox body 6 which is case that holds all structure).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the central bearing holder has a ring that guides the stator assembly into a gearbox body as suggested by Naito to improve manufacturability an variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1). 

    PNG
    media_image7.png
    730
    547
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    681
    581
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    719
    506
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    745
    538
    media_image10.png
    Greyscale


Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Furukawa as applied above to claim 1, in further view of Horng et al. (US PG Pub 20030156366 hereinafter “Horng”) in further view of Naito (US PG Patent 11355983 hereinafter “Naito”). 
Re-claim 7, Lin as modified discloses the stator assembly  as in claim 1. 
However, Lin as modified fails to explicitly teach wherein at least one of the plastic parts has two diametrically opposed notches  that receive tabs  of a central bearing holder when the central bearing holder  is secured to the stator assembly.  
However, Horng wherein at least one of the plastic parts has two diametrically opposed notches (annotated Fig.6 and Fig.7) that receive tabs (13) of a central bearing holder (13) when the central bearing holder (13) is secured to the stator assembly (21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor and specify its type and show the protruding parts cuts disclosed by Lin wherein at least one of the plastic parts has two diametrically opposed notches  that receive tabs  of a central bearing holder when the central bearing holder  is secured to the stator assembly as suggested by Horng to provide a simple structure to hold the bearing in place easily and reduce noise with simple construction (Horng, P[0008-0009]). 
Lin as modified fails to explicitly teach that the other one of the plastic parts has four notches where crimp terminals are press-fitted, three terminals  for the 3 phases of the stator assembly and one terminal for a neutral point connection of the stator assembly.
However, Naito teaches the other one of the plastic parts (28) has four notches where crimp terminals are press-fitted, three terminals (50) for the 3 phases of the stator assembly ( 50 provides power connection which his three phase, P[37], and one terminal (50, any point of the 50 points could be neural points) for a neutral point connection of the stator assembly (connected to the power supply via coil connection).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the other one of the plastic parts has four notches where crimp terminals are press-fitted, three terminals  for the 3 phases of the stator assembly and one terminal for a neutral point connection of the stator assembly. as suggested by Naito to improve manufacturability and variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).
Re-claim 8, Lin as modified teach the stator assembly as in claim 7. 
Lin as modified fails to explicitly teach wherein the three terminals are each connected to a conductive track leading to a connector.  
However, wherein the three terminals (50) are each connected to a conductive track leading (tracks 68) to a connector (P[25]. Power supply which is battery is connected to power lines 72 via 73 to connect to battery).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the three terminals are each connected to a conductive track leading to a connector as suggested by Naito to improve manufacturability an variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).
Re-claim 9, Lin as modified discloses the stator assembly as in claim 8 above
Lin as modified fails to discloses wherein a spherical bearing is overmolded on the central bearing holder.
However, Horng teaches a spherical bearing (3, is bearing which looks spherical) is overmolded on the central bearing holder (13, see Fig.5).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein a spherical bearing is overmolded on the central bearing holder as suggested by Horng to provide a simple structure to hold the bearing in place easily and reduce noise with simple construction (Horng, P[0008-0009]). 
Re-claim 10, Lin as modified discloses the stator assembly as in claim 9,
Lin as modified fails to explicitly teach wherein the central bearing holder has a ring that guides the stator assembly into a gearbox body.
However, Naito teaches wherein the central bearing holder (93) has a ring (ring of 93, structure) that guides the stator assembly (whole assembly includes stator) into a gearbox body (gearbox body 6 which is case that holds all structure).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the central bearing holder has a ring that guides the stator assembly into a gearbox body as suggested by Naito to improve manufacturability an variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1). 
 Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Furukawa as applied above to claim 1, in further view of Naito (US PG Patent 11355983 hereinafter “Naito”). 
Re-claim 12, Lin as modified teaches the brushless gear motor assembly as in claim 11 above. 
Lin as modified fails to explicitly teach wherein the brushless gear motor assembly includes a rotor assembly, a gearbox and an electronic control board.  
However, Naito teaches wherein the brushless gear motor assembly (7) includes a rotor assembly (26), a gearbox (92, or 6) and an electronic control board (111).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the brushless gear motor assembly includes a rotor assembly, a gearbox and an electronic control board as suggested by Naito to improve manufacturability an variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).


    PNG
    media_image11.png
    787
    773
    media_image11.png
    Greyscale

Re-claim 13, Lin as modified teaches the brushless gear motor assembly as in claim 11 above. 
Lin as modified fails to explicitly teach wherein an end cap part partly covers the stator assembly.  
However, Naito teaches wherein an end cap part (93) partly covers the stator assembly (25, see Fig.1, or fig. in Naito).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein an end cap part partly covers the stator assembly as suggested by Naito to improve manufacturability and variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).
Re-claim 14, Lin as modified discloses the brushless gear motor assembly as in claim 11 above. 
Lin as modified fails to explicitly teach wherein the end cap part has two or more open areas where a portion of the stator assembly is viewable such that an overall thickness of the brushless gear motor assembly is reduced.  
However, Naito teaches wherein the end cap part (93) has two or more open areas (annotated Fig.3) where a portion of the stator assembly (at least all the assembly of 7) is viewable such that an overall thickness of the brushless gear motor assembly (motor including 7 and rotor87 etc., ) is reduced.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the end cap part has two or more open areas where a portion of the stator assembly is viewable such that an overall thickness of the brushless gear motor assembly is reduced as suggested by Naito to improve manufacturability an variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).
Re-claim 15, Lin as modified discloses the brushless gear motor assembly as in claim 14 above. 
Lin as modified fails to explicitly teach wherein the end cap part includes a stop and a bearing.  
However, Naito teaches wherein the end cap part (93) includes a stop (annotated Fig.3) and a bearing (94).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify motor disclosed by Lin as modified wherein the end cap part includes a stop and a bearing as suggested by Naito to improve manufacturability and variability and simple to connect and disconnect  rotor and provide repairability of an electric machine such as power tool that utilize such motors (Naito, Summary of invention, P:5, Col.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukui (US PG Pub 20070222324A1 hereinafter “Fukui”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834